Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10, 14 and 21 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Watson et al (US 3,953,286; hereafter Watson)
Claim 10: Watson teaches a method comprising:
forming a ceramic member (pellet) that has a plurality of closed pores within a ceramic matrix, wherein the closed pores are not fluidly interconnected with each other or with a surrounding environment (no connected porosity) (see, for example, abstract, col 2 lines 22-27, claim 1), 
the forming includes compacting (pressing) a ceramic powder and a fugitive (fugitive pore former) to a compacted shape (pressed pellet) (see, for example, col 3 lines 49-56, Claim 1), 
thermally removing the fugitive material from the compacted shaped to leave intra-particle pores in place of the fugitive material between particles of the ceramic powder (see, for example, col 2 lines 22-27, col 3 lines 30-36, examples, claim 1),
sintering the compacted ceramic powder to cause diffusion of the ceramic powder to form the ceramic matrix, the sintering causing densification of the ceramic powder around the intra-particle pores to thereby form closed pores (see for example, col 2 lines 22-27, col 2 lines 46-66, col 3 lines 30-36, examples, claim 1),

Claim 21: Watson further teaches wherein the fugitive material is starch (polymer) or sugar (see, for example, col 3 lines 30-37). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson.
Claim 13: Watson teaches the method of claim 10, and further teaches wherein the closed porosity of the ceramic member influencing material properties thereof and can be 70-90% theoretical density (~30-10% pores) (See, for example, col 2 lines 44-65).  Although such a range is not explicitly 33-60 vol% closed pores, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a density / porosity within the claimed range since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson as applied to claims 10 above, and further in view of Grossman et al (US 4,564,498; hereafter Grossman).
Claims 12 and 17: Watson teaches the method of claim 10 above, and Watson further teaches a method of forming nuclear fuel pellets (See rejection of claim 10 above).  Watson does not explicitly teach the nuclear fuel pellet includes gadolinia, zirconia or hafnia.  Grossman teaches a method of making nuclear fuel bodies (See, for example, abstract). Grossman further teaches that gadolinia is commonly mixed with uranium and plutonium oxides in nuclear fuels as it serves a burnable absorber to compensate for neutron depletion (See, for example, col 2 lines 11-60).  As both Watson and Grossman are directed to uranium / plutonium based nuclear fuel pellets it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated gadolinia into the matrix as such oxides predictably serve as burnable adsorbers to compensate for neutron depletion.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson as applied to claims 10 above, and further in view of Kaznoff et al US 3,803,273; hereafter Kaznoff)
Claim 20: Watson teaches the method of claim 10 above, further wherein the pellet undergoes compaction in a green state (See, for example, examples, but is silent as to its green compacted density.  Kaznoff teaches a method of compacting nuclear fuel pellets (See, for example, abstract).  Kaznoff further teaches wherein the green compaction of such pellets is predictably performed to 50% of theoretical density to assist in controlling ultimate grain size and density (See, for example, abstract, col 2 lines 15-35, and col 4 lines 30-40).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated compaction of the ceramic powder to 50% theoretical density as such a density is conventional in the art to yield .

Claim 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson as applied to claims 10 above, and further in view of Jain et al (US 2003/0230484; hereafter Jain).
Claims 21-22: Watson teaches the method of claim 10 (above), wherein Watson teaches enhanced control over porosity via use of fugitive pore forming agents (See, for example, col 3 lines 49-56, Claim 1).  But Watson does not explicitly teach the fugitive pore forming agents as one of the additional claimed species.  Jain teaches a method of using fugitive pore forming agents to control porosity in sinterable materials (See, for example, abstract, [0029], [0033]).  Jain further teaches that fugitive pore forming agents conventionally include materials such as graphite, starch, polystyrene, or latex.  As both Watson and Jain are directed to using fugitive pore forming agents to aid in control of porosity, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated graphite, polystyrene, or starch (polymer) as the fugitive pore forming agent as such materials are taught as conventional fugitive pore formers in the art and as they achieve the predictable result of being combustible and leaving void space there behind.  
 
Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson as applied to claims 10 above, and further in view of Cartier et al (US 2004/0053101; hereafter Cartier).
Claims 21 and 23: Watson teaches the method of claim 10 (above), wherein Watson teaches enhanced control over porosity via use of fugitive pore forming agents (See, for example, col 3 lines 49-56, Claim 1).  But Watson does not explicitly teach the fugitive pore forming agents as one of the .  

Claim(s) 10-14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyl et al (US 2004/0040843; hereafter Weyl) in view of Heimann et al (US 2004/0031786; hereafter Heimann). 
Claims 10 and 13: Weyl teaches a method comprising:
forming a ceramic member (sealing element) that has a plurality of closed pores within a ceramic matrix (closed porosity of 35 vol%) wherein the closed pores are not fluidly interconnected with each other or with a surrounding environment of the ceramic member (see, for example, abstract, [0014-15][0045]),
wherein the forming includes compacting a ceramic powder to form a compacted shape (see, for example [0010]), 
and sintering the compacted ceramic powder to cause diffusion of the ceramic powder to form the ceramic matrix, wherein the diffusion does not fill intra-particle pores and leaves the closed pores. (see, for example, [0010], [0014-0015], [0045], wherein the porous green ceramic article is taught to retain porosity upon pre-sintering achieving closed pores at 35% by vol).

Claim 12: Weyl further teaches the ceramic matrix including at least one of alumina (see, for example, [0014]). 
Claim 14: refer to the rejection of claim 10 above and the article of Weyl possesses some degree of porosity as complete full sintering / densification inherently has not been reached, otherwise the article would be 100% dense (no porosity).  Alternatively / further finite periods of sintering have been disclosed (See, for example, at the end of [0014] wherein further sintering at higher temperature can be conducted, and as the samples are capable of being heated for additional period at sintering temperatures inherently the taught durations can be interpreted as pre / partial-sintered as claimed). As described above, full sintering has not occurred, thus the structure is not fully equiaxed. 
Claims 20: Weyl further teaches wherein the compacting compacts the ceramic powder to 47-52% theoretical density (see, for example, [0010]).

17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyl in view of Heimann as applied to claims 10 above, and further in view of Reber (US 4,944,861; hereafter Reber).
Claim 17: Weyl in view of Heimann teaches the method of claim 10 above, and Weyl further teaches a method of forming a gas sensor comprising a tip and closed porous sealing element (See rejection of claim 10 above).  Weyl does not explicitly teach the sealing element matrix includes gadolinia, zirconia or hafnia.  Reber teaches a method of making gas sensing probes comprising ceramic sealing material (See, for example, abstract). Reber further teaches that in addition to alumina and Mg-Al spinels the sealing material can comprise materials of hafnia and zirconia (See, for example, col 3 lines 30-col 4 line 15 and claim 5).  As both Weyl and Reber are directed to gas sensors comprising ceramic sealing materials it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated hafnia and/or zirconia into the matrix as such oxides, just like alumina and spinal, achieve the predictable result of probe compatibility and sealing.

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyl in view of Heimann as applied to claims 10 above, and further in view of Jain et al (US 2003/0230484; hereafter Jain).
Claims 21-22: Weyl in view of Heimann teach the method of claim 10 (above), wherein Heimann teaches enhanced control over porosity via use of fugitive pore forming agents (See, for example, [0004-7], [0022], [0024]).  But Heimann does not explicitly teach the fugitive pore forming agents as one of the claimed species.  Jain teaches a method of using fugitive pore forming agents to control porosity in sinterable materials (See, for example, abstract, [0029], [0033]).  Jain further teaches that fugitive pore forming agents conventionally include materials such as graphite, starch, polystyrene, or latex.  As both Heimann and Jain are directed to using fugitive pore forming agents to aid in control of porosity, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of .  
 
Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyl in view of Heimann as applied to claims 10 above, and further in view of Cartier et al (US 2004/0053101; hereafter Cartier).
Claims 21 and 23: Weyl in view of Heimann teach the method of claim 10 (above), wherein Heimann teaches enhanced control over porosity via use of fugitive pore forming agents (See, for example, [0004-7], [0022], [0024]).  But Heimann does not explicitly teach the fugitive pore forming agents as one of the claimed species.   Cartier teaches a method of using fugitive pore forming agents to control porosity in sinterable materials (See, for example, abstract, [0011]).  Cartier further teaches that fugitive pore forming agents conventionally include materials such as polymers, wax, polystyrene, corn starch, and graphite (see, for example, [0035]).   As both Heimann and Cartier are directed to using fugitive pore forming agents to aid in control of porosity, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated polymers, wax, corn starch, or graphite as the fugitive pore forming agent as such materials are taught as conventional fugitive pore formers in the art and as they achieve the predictable result of being combustible and leaving void space there behind.  

Response to Arguments
Per applicant’s cancellation of claims 1-9, 11, 15, 16, 18, 19, previously applied rejections / objections to these claims have been rendered moot.  

Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-combined Heimann as supporting secondary reference to Weyl, as discussed in the rejections above.  Additionally Applicant’s newly added limitations have resulted in the rejections over Watson (and combination with further secondary references), as described above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712